DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 02/24/2022, with respect to claims 1-10 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 2, 4-10 and the 35 USC 103 rejection of claim 3 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein said measurement module comprises at least two electrodes, a piezoelectric sensor, at least one mechanical vibration damping element placed in contact with the piezoelectric sensor, and means for connecting a source of high-voltage electrical pulses, such source of high-voltage electrical pulses being external to the junction and those means for connecting being made of a coaxial cable, whose central conductor is linked to the electrodes and whose coaxial conductor is linked to the metal screen of the cable and of the junction.
Claims 3, 6 and 8-10 depend from allowed claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2018/0113161 discloses an apparatus for wirelessly measuring strength of electric or 
magnetic fields, comprises one or more acoustic wave sensor or sensor-tag devices, voltage-controlled variable impedance device, field probe that is operable to interact with field.
US PUB 2018/0045768 discloses detecting failure locations in power cables.
US PUB 2016/0161543 discloses a partial discharge detection system.
US PAT 9,110,105 discloses a high performance sensor for partial discharge signal-analyzing systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858